1 Reported in 241 N.W. 318.
Relator appealed from a judgment discharging an alternative writ of mandamus.
Relator is an honorably discharged soldier of the world war. He was the county engineer of Chippewa county and claims to have been discharged without a hearing in violation of the soldiers preference employment act, G. S. 1923 (1 Mason, 1927) §§ 4368, 4369. He seeks compulsory reinstatement.
The office of county engineer was created by L. 1921, p. 406, c. 323, § 29. The statute provides that he shall have charge of the highway work of the county and the forces employed thereon; that he be paid the same as the "other county officers"; that he give a $3,000 bond to be approved in the same manner as "bonds of other county officers." His work requires technical, professional training, and his competency must first be approved by the commissioner of highways. He is the highest authority in the county as to his official duties; all road work in the county must be done under his supervision; the success of his department depends upon his engineering technique. The employes in his department work under his directions. Road builders and contractors must meet his requirements. He is an official whose duties are fixed by law. He is the head of his department. This being true, and as we construe the soldiers preference statute, it is without application. State ex rel. McOsker v. City of Minneapolis,167 Minn. 240, 208 N.W. 1005; In re Christey, 211 N.Y. 333,105 N.E. 419; People ex rel. Jacobus v. Van Wyck, 157 N.Y. 495,52 N.E. 559.
Affirmed. *Page 331